DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 01 Jun 2021, in which claims 1 and 13 are amended to change the scope and breadth of the claim, claims 3 and 12 are canceled, and new claims 23-24 are added.

This application is a domestic application, filed 05 Apr 2019; and claims benefit of provisional application 62/655354, filed 10 Apr 2018.

Claims 1-2, 4-11, 13-17 and 20-24 are pending in the current application.  Claims 7-10, drawn to non-elected species, are rejoined herein.  Claims 1-2, 4-11, 13-17 and 20-24 are allowed herein.

Election/Restrictions
Claims 1-2, 4-11, 13-17 and 20-24 are allowable. The election of species requirement , as set forth in the Office action mailed on 08 Jul 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of 08 Jul 2020 is withdrawn.  However, canceled claims 18-19 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections Withdrawn
Applicant’s Amendment, filed 01 Jun 2021, with respect that the specification is objected to has been fully considered and is persuasive, as the specification does not recite apparent placeholder text.  
This objection has been withdrawn. 

Rejections Withdrawn
Applicant’s Amendment, filed 01 Jun 2021, with respect that claims 1-6, 11-17, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been fully considered and is persuasive, as claims 3 and 12 are 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 01 Jun 2021, with respect that claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claim 13 does not recite a literal trademark or trade name and the amended claim recites a trivial chemical name further associated with a systemic chemical name.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 01 Jun 2021, with respect that claims 1-2, 5, 11, 13, 15, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czeczuga-Semeniuk et al. (Folia Histochem. Cytobiol., 2004, 42(4), p221-227, of record) has been fully considered and is persuasive, as amended claim 1 specifies administering to the subject a specific agonist of the retinoic acid receptor gamma (RARG), and Czeczuga-Semeniuk et al. discloses a method comprising administering all-trans retinoid acid (ATRA), which is a general (ie. non-specific) agonist of retinoic acid receptors. Therefore Czeczuga-Semeniuk et al. does not disclose each and every limitation of the instant invention as claimed.
This rejection has been withdrawn. 


This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-11, 13-17 and 20-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623